Title: To James Madison from Jared Mansfield, 22 May 1813 (Abstract)
From: Mansfield, Jared
To: Madison, James


22 May 1813, New Haven. “I take the liberty of addressing you in behalf of my friend Mr. Jesse Atwater of this town, who I understand is a Candidate for the place of District Attorney.
“It is but justice to the merits of this Gentleman, to observe, that he possesses, honor, integrity, & all the moral & social virtues in a high degree. His intellectual attainments are, such as result from a strong & vigorous mind long exercised in the investigation of men & things, & animated by a noble order of patriotism, & humanity. Others can better judge of those qualifications, which are peculiarly requisite for the office. I would only observe, that he has acknowledgedly the reputation of a sound Lawyer, & able Advocate.
“The most respectable Gentlemen here would be gratified by his appointment, & would undoubtedly unite with me in the sentiment, that the Public could not otherwise be better served.”
